Citation Nr: 0611293	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin condition, to include lesions and skin 
cancer.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin rash.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for anosmia, claimed as loss of sense of smell and 
taste.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied the benefits sought on 
appeal.  

The de novo claim of entitlement to service connection for 
bilateral hearing loss is  addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Veterans 
Benefits Administration, Appeals Management Center, (VBA 
AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Evidence submitted since a March 1999 decision which 
denied service connection for bilateral hearing loss, was not 
previously submitted to agency decision makers, is neither 
cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a bilateral hearing 
loss.  

3.  Evidence submitted since a March 1999 decision which 
denied service connection for skin lesions and cancer, was 
previously submitted to agency decision makers; is cumulative 
and redundant and, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a skin condition, to 
include skin lesions and cancer.  

4.  Evidence submitted since a March 1999 decision which 
denied service connection for a skin rash, was previously 
submitted to agency decision makers; is cumulative and 
redundant and, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a skin rash.  

5.  Evidence submitted since a March 1999 decision which 
denied service connection for loss of sense of smell, was 
previously submitted to agency decision makers; is cumulative 
and redundant and, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for anosmia, claimed as 
loss of sense of smell and taste.   


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  Evidence received since the final March 1999 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is new and material, and the veteran's claim for that benefit 
is reopened.         38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 
(2005).

3.  Evidence received since the final March 1999 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for skin lesions and cancer 
is not new and material, and the veteran's claim for a skin 
condition, to include skin lesions and cancer, is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 (2005).

4.  Evidence received since the final March 1999 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a skin rash is not new 
and material, and the veteran's claim for that benefit is not 
reopened.              38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 
(2005).

5.  Evidence received since the final March 1999 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for loss of sense of smell 
is not new and material, and the veteran's claim for service 
connection for anosmia, claimed as loss of sense of smell and 
taste, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 
20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2002 prior to the initial 
decisions on the claims in July 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO notified the veteran what information or 
evidence was needed in order reopen the claims for service 
connection for a skin condition, bilateral hearing loss, a 
skin rash, and anosmia.  VA has an obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it has a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. § 3.159 (2005).  VCAA specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  


The Board notes that an additional letter was sent to the 
veteran in June 2003.  In addition, to the evidence necessary 
to reopen his claims, the RO specifically informed the 
veteran in the aforementioned letter as to what kinds of 
evidence was needed to substantiate the underlying service 
connection claims.  The veteran was informed that evidence 
towards substantiating his claims would be (1) evidence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  

The Board has determined that new and material evidence has 
not been submitted to reopen the claims for service 
connection for a skin condition, a skin rash, and anosmia.  
As the claims are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not having 
been notified about evidence needed to support a claim for a 
certain disability rating or effective date for an award of 
benefits.  Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006).  Therefore, the Board 
concludes that current laws and regulations have been 
complied with, and a defect, if any, in providing notice to 
the veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Id.; 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

With regard to the claim for service connection for bilateral 
hearing loss, in the decision below, the Board has reopened 
the veteran's claim.   Additional notice and assistance 
concerning the development of the claim has been ordered in 
the Remand section of this decision below.  Though the 
veteran was not specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claims, the Board finds that he was 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  

Service medical and personnel records, VA outpatient records, 
and private medical records have been obtained in support of 
the claims on appeal.   The Board notes that additional 
evidence, to include private medical records from JLS, D.O., 
JPO, D.O., lay statements, and copies of the September 2005 
computerized tomography (CT) of the sinus and magnetic 
resonance imaging (MRI) of the brain, was added to the claims 
folder after the July 2004 supplemental statement of the case 
(SSOC) was issued.  The veteran waived initial RO 
consideration of the newly submitted evidence.  See Informal 
Hearing Presentation dated in December 2005.  Thus, a remand 
for preparation of an SSOC is not necessary.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  



New and Material

Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claims 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

I.  Bilateral Hearing Loss

The veteran seeks to reopen a claim for service connection 
for bilateral hearing loss last denied by the RO in March 
1999.  Having carefully considered the evidence of record in 
light of the applicable law, the Board finds that the 
evidence is sufficient to reopen the claim.  

The record indicates that in its March 1999 decision, the RO 
denied service connection for a bilateral hearing loss on the 
basis that the veteran's separation examination showed normal 
hearing loss levels.  The RO further found that the evidence 
of record did not contain audiometric findings which met the 
criteria for a grant of service connection for defective 
hearing under 38 C.F.R. § 3.385.  Of record at the time of 
the March1999 decision were the veteran's service medical 
records which showed upon enlistment examination in May 1967, 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
10 (20)
5 (15)
5 (15)
15 (20)
LEFT
25 (40)
5 (15)
0 (10)
0 (10)
5 (10)


(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

Upon separation examination in April 1970, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
10
LEFT
5
0
0
-
5

No diagnosis of bilateral hearing loss was rendered during 
the veteran's active duty service.  The veteran's hearing was 
normal upon separation.

Evidence submitted subsequent to the March 1999 decision 
includes VA outpatient treatment records dated between 1998 
and 2004, which noted bilateral high frequency sensorineural 
hearing loss in January 1999, April 1999, and August 2000.

Private medical records from Chesapeake Hearing Center dated 
in June 2004 indicate the veteran's hearing was within normal 
limits bilaterally from 250 hertz through 2000 hertz.  A mild 
to moderate sensorineural hearing loss was present from 3000 
hertz through 8000 hertz.  Pure tone thresholds, in decibels, 
were 55 bilaterally at 4000 hertz.  The veteran reported both 
past military and post-service occupational noise exposure.

As noted previously, the March 1999 decision denied service 
connection on the basis that there was no evidence of 
bilateral hearing loss upon the veteran's separation from 
active service or that the veteran met the criteria for a 
grant of service connection for defective hearing under 
38 C.F.R. § 3.385.  The "new" evidence received since then 
contains evidence of current bilateral sensorineural hearing 
loss and more specifically, bilateral auditory thresholds of 
55 decibels at 4000 hertz.  38 C.F.R. § 3.385.  Thus, the 
"new" evidence relates to an unestablished fact necessary 
to substantiate the veteran's claim, i.e. the presence of 
current bilateral hearing loss.  Therefore, this evidence is 
new and material evidence, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  See 38 C.F.R. § 3.156(a).  

The Board concludes that given the veteran's contentions that 
he was exposed to noise from Howitzer guns in Vietnam and the 
June 2004 audiometric findings from Chesapeake Hearing Center 
noting military and post-service occupational noise exposure, 
the claim for service connection for bilateral hearing loss 
requires further development of the evidence.  Such 
development should include an inquiry to the National 
Personnel Records Center (NPRC) to obtain the veteran's 
service personnel records and the request for a medical 
opinion by an audiologist who has reviewed all of the 
relevant evidence of record, including the complete service 
medical records and post-service medical reports, prior to 
rendering an opinion.



II. Skin Condition

The veteran seeks to reopen a claim for service connection 
for a skin condition, to include skin lesions and cancer, 
last denied by the RO in March 1999.  Having carefully 
considered the evidence of record in light of the applicable 
law, the Board finds that the evidence is not sufficient to 
reopen the claim.  

The record indicates that in its March 1999 decision, the RO 
denied service connection for skin lesions and cancer on the 
basis that the veteran did not provide medical evidence to 
show treatment for a skin condition, to include lesions and 
cancer, which was associated with herbicide exposure.  

Of record at the time of the March1999 decision were the 
veteran's service medical records, which noted the veteran 
had moderately severe tinea cruris and tinea pedis, as well 
as severe erythrasma upon his May 1967 enlistment 
examination.  An entry dated in September 1967 showed the 
veteran was treated for a rash on his legs, diagnosed as 
lichenfield.  In October 1967, the veteran had lichen planus 
and hypertrophic papular lesions.  The veteran's April 1970 
separation examination was negative for skin lesions or 
cancer.

Evidence submitted subsequent to the March 1999 decision 
includes a December 1998 Agent Organe examination which found 
no visible skin scars, lesions, or blotches.  VA outpatient 
treatment records dated between 1998 and 2004 contain an 
entry dated in January 1999, which show the veteran had basal 
cell carcinoma of the upper lip and back.  In March 2003, the 
veteran reported a past medical history of skin cancer of the 
lip, scalp, and arm.  An entry dated in March 2004 reveals 
the veteran was diagnosed with tinea pedis. A June 2003 VA 
Diabetes Mellitus examination noted the veteran had lip 
cancer removed without complications.  Lay statements dated 
in October 2005 indicate the veteran's arms started to bleed 
for no apparent reason.

As noted previously, the March 1999 decision denied service 
connection on the basis that there was no medical evidence to 
show treatment for a skin condition, to include lesions and 
cancer, which was associated with herbicide exposure.  The 
veteran having served in the Republic of Vietnam during the 
Vietnam is presumed to have been exposed during such service 
to an herbicide agent.  38 U.S.C.A. 
§ 1116(f).  The "new" evidence received since then, while 
containing a diagnosis of tinea pedis and noting basal cell 
carcinoma of the upper lip and back, does not contain any 
evidence that the veteran has a disease associated with 
exposure to certain herbicide agents.  38 U.S.C.A. § 1116(a); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary. 
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

Thus, the "new" evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim, i.e. the presence of a skin condition, to include 
lesions and cancer, associated with herbicide exposure.  
Therefore, this evidence is not new and material evidence, 
and the veteran's claim of entitlement to service connection 
for a skin condition, to include lesions and cancer, is not 
reopened.  See 38 C.F.R. § 3.156(a).  

III. Skin Rash

The veteran seeks to reopen a claim for service connection 
for a skin rash last denied by the RO in March 1999.  Having 
carefully considered the evidence of record in light of the 
applicable law, the Board finds that the evidence is not 
sufficient to reopen the claim.  

The record indicates that in its March 1999 decision, the RO 
denied service connection for a skin rash on the basis that 
although there was record of treatment in service for a skin 
rash, there was no evidence of permanent residual or chronic 
disability subject to service connection.   

Of record at the time of the March1999 decision were the 
veteran's service medical records, which noted the veteran 
had moderately severe tinea cruris and tinea pedis, as well 
as severe erythrasma upon his May 1967 enlistment 
examination.  An entry dated in September 1967 showed the 
veteran was treated for a rash on his legs, diagnosed as 
lichenfield.  In October 1967, the veteran had lichen planus 
and hypertrophic papular lesions.  The veteran's April 1970 
separation examination was negative for skin lesions or 
cancer.

Evidence submitted subsequent to the March 1999 decision 
includes a December 1998 Agent Organe examination which found 
no visible skin scars, lesions, or blotches.  VA outpatient 
treatment records dated between 1998 and 2004 show the 
veteran was diagnosed with tinea pedis in March 2004 and a 
skin rash in June 2004.  Lay statements dated in October 2005 
indicate the veteran's arms started to bleed for no apparent 
reason.

As noted previously, the March 1999 decision denied service 
connection on the basis that there was no evidence of a 
chronic skin rash diagnosed during the veteran's active duty 
service or subsequent to his discharge from said service.  
The "new" evidence received since then, simply notes tinea 
pedis and a skin rash in 2004, some 34 years subsequent to 
his discharge from active duty service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Thus, the "new" evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim, i.e. the presence of chronic skin rash during the 
veteran's active duty service or a continuity of 
symptomatology subsequent to his discharge from said service.   
38 C.F.R. § 3.303.  Therefore, this evidence is not new and 
material evidence, and the veteran's claim of entitlement to 
service connection for a skin rash is not reopened.  See 
38 C.F.R. § 3.156(a).  

IV. Anosmia

The veteran seeks to reopen a claim for service connection 
for anosmia, claimed as loss of sense of smell and taste, due 
to exposure to white phosphorus, last denied by the RO in 
March 1999.  Having carefully considered the evidence of 
record in light of the applicable law, the Board finds that 
the evidence is not sufficient to reopen the claim.  

The record indicates that in its March 1999 decision, the RO 
denied service connection for loss of sense of smell on the 
basis that loss of sense of smell was not a disability 
associated with herbicide exposure.  Of record at the time of 
the March1999 decision were the veteran's service medical 
records which were wholly devoid of complaints, treatment, or 
diagnoses of anosmia.

Evidence submitted subsequent to the March 1999 decision 
includes a December 1998 Agent Orange examination, which 
noted the veteran was unable to smell.  VA outpatient 
treatment records dated in January 1999 indicate the veteran 
had a neurology consult.  He reported a loss of sense of 
smell and taste right after his military service.  The 
veteran was diagnosed with anosmia.  In April 1999, the 
veteran associated anosmia to exposure to burning fires in 
Vietnam.  A July 1999 examination was negative.  The 
neurologist stated there was no structural treatable cause 
for the veteran's anosmia, though he was not sure if there 
was some non-organic cause resulting in the impairment of 
recognition of smell.

Records from JPO, D.O., dated in 2005, to include a September 
2005 brain MRI and sinus CT, reveal the veteran was diagnosed 
with a right nasopharyngeal lesion most likely a benign 
Tornwald's cyst.  The veteran was also diagnosed with 
hyposmia/agusia, etiology undetermined.  The examiner noted 
the veteran was exposed to Agent Orange.  

As noted previously, the March 1999 decision denied service 
connection on the basis that there was no medical evidence 
that loss of sense of smell was associated with herbicide 
exposure.  The veteran having served in the Republic of 
Vietnam during the Vietnam is presumed to have been exposed 
during such service to an herbicide agent.  38 U.S.C.A. § 
1116(f).  The "new" evidence received since then, while 
containing diagnoses of anosmia, hyposmia, and agusia, does 
not contain any evidence that the veteran has a disease 
associated with exposure to certain herbicide agents.  See 38 
U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Thus, the "new" evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim, i.e.  that anosmia, claimed as loss of sense of smell 
and taste, is associated with herbicide exposure.  Therefore, 
this evidence is not new and material evidence, and the 
veteran's claim of entitlement to service connection for 
anosmia, is not reopened.  See 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and the appeal is granted to this extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a skin 
condition, to include skin lesions and cancer, is not 
reopened, and the appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a skin rash is 
not reopened, and the appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for anosmia, 
claimed as loss of sense of smell and taste, is not reopened, 
and the appeal is denied.


REMAND

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, he 
asserts that his current hearing loss is the result of noise 
exposure from Howitzer guns while he was stationed in 
Vietnam.  Moreover, he contends that while his separation 
audiology examination was normal, having served in combat, he 
should be afforded the presumptions under 38 U.S.C.A. 
§ 1154(b).  Having carefully considered the veteran's claim 
in light of the record and the applicable law, the Board 
concludes that further development of the evidence is needed 
to decide the claim in this case.  38 C.F.R. § 3.159(c)(2), 
(4).

Reason for Remand: Outstanding Service Personnel Records.  As 
indicated above, the veteran asserts that he sustained combat 
noise exposure during his service in Vietnam.  The veteran's 
DD-214 shows his military occupational specialty (MOS) was an 
operation intelligence assistant.  This record confirms the 
veteran was stationed in Vietnam for one year and was a 
recipient of the Vietnam Service Medal, among others.  

The December 2005 Informal Hearing Presentation from the 
veteran's representative further indicates the veteran was in 
combat, around Bearcat and Long Binh, and in September 1968, 
he was in the Mekong Delta about "100 South of Bear Cat and 
South of Soc Tran."  A preliminary review of the claims 
folder reveals the veteran's complete service personnel 
records have not been associated with the claims folder.

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  

Therefore, upon remand, the VBA AMC should contact the NPRC 
and attempt to obtain the veteran's service personnel 
records.  All efforts to obtain these records should be 
clearly documented in the claims folder.

Reason for Remand: Outstanding Private Medical 
Records/Verification of Post-Service Noise Exposure.  Records 
from the Chesapeake Hearing Center dated in June 2004 
indicate the veteran was first seen in 1995 following a 
standard threshold shift noted on a hearing screening done by 
the veteran's employer.  The Board notes that records from 
Chesapeake Hearing Center dated in 1995 have not been 
associated with the claims folder, nor have records from the 
veteran's "employer." 

Under 38 C.F.R. § 3.159(c) (1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.

Upon remand, the VBA AMC should contact the veteran and 
inquire as to who his "employer" was in 1995.  Thereafter, 
VBA AMC attempt to obtain the aforementioned treatment 
records of the veteran from Chesapeake Hearing Centers and 
his "employer."  All efforts to obtain these records should 
be clearly documented in the claims folder.

The Board also notes the June 2004 treatment records from 
Chesapeake Hearing Centers reveal the veteran reported post-
service occupational noise exposure.  Upon remand VBA AMC 
should contact the veteran and ask that he provide a complete 
history of post-service noise exposure.

Reason for Remand: VA Examination.  As it is essential, both 
in the examination and in the evaluation of a disability, 
that each disability be viewed in relation to its history, 
once the development above has been completed, a remand for a 
VA examination is necessary to determine the etiology of any 
currently diagnosed bilateral hearing loss.  38 C.F.R. § 4.1.  
Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, VBA AMC should 
review the information and the evidence 
presented with the claim and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (March 3, 2006).

2.  VBA AMC should contact the NPRC and 
obtain a complete copy of the veteran's 
service personnel records.  All efforts 
to obtain these records should be clearly 
documented in the claims folder.

3.  VBA AMC should obtain all outstanding 
treatment records of the veteran from 
Chesapeake Hearing Centers, 580-I Ritchie 
Highway, Severna Park, Maryland, 21146, 
to include those dated in 1995.  Such 
reasonable efforts will generally consist 
of an initial request for the records 
and, if the records are not received, at 
least one follow-up request.  All efforts 
to obtain these records should be clearly 
documented in the claims folder.  

4.  VBA AMC should contact the veteran 
and inquire as to who his "employer" 
was in 1995 that performed a hearing 
screening where the standard threshold 
shift was first noted.  Thereafter, VBA 
AMC should obtain copies of all audiology 
tests performed by said employer.  

5.  VBA AMC should contact the veteran 
and ask that he provide a complete list 
of all post-service noise exposure, to 
include the employer's name, dates of 
employment, and occupation.

6.  VBA AMC should arrange for the 
veteran to undergo an audiological 
examination by a VA audiologist who will 
review all the relevant records 
pertaining to a bilateral hearing 
disorder in this case, including the 
service and post-service medical report.  
The audiologist should render an opinion 
as to the likelihood (likely, unlikely, 
at least as likely as not) that a current 
bilateral hearing disorder, is the result 
of the military noise exposure, as 
opposed to its having had its onset at a 
later date or its being the result of 
some other cause or factor, to include 
post-service occupational noise exposure.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.).  
The audiologist should provide a 
rationale for the opinion based on the 
medical history in this case and/or on 
what is known about the likely causes of 
the currently diagnosed bilateral hearing 
disorder.  

7.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

8.  Thereafter, the veteran's de novo 
claim for service connection for 
bilateral hearing loss should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, a 
summary of the evidence, and the 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  The veteran should 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


